      Case 4:20-cv-05640-YGR Document 588-1 Filed 05/04/21 Page 1 of 3




 1 MATTHEW A. MACDONALD (State Bar No. 255269)
   Matthew.Macdonald@mto.com
 2 LAUREN M. HARDING (State Bar No. 308029)
   Lauren.Harding@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 4 Fiftieth Floor
   Los Angeles, California 90071-3426
 5 Telephone:     (213) 683-9100
   Facsimile:     (213) 687-3702
 6
   Attorneys for Non-Party Netflix, Inc.
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION

11

12 EPIC GAMES, INC.                               Case No. 4:20-cv-05640-YGR-TSH
13                                                DECLARATION OF ROB CARUSO ISO
                    Plaintiffs,                   OF ADMINISTRATIVE MOTION OF
14                                                NON-PARTY NETFLIX, INC. TO SEAL
                                                  TRIAL EXHIBITS
15         vs.

16                                                Hon. Yvonne Gonzalez Rogers
     APPLE, INC.,
17
                    Defendants.                   Trial: May 3, 2021
18

19

20

21

22

23

24

25

26
27

28
                                                             Case No. 4:20-cv-05640-YGR-TSH
           DECLARATION OF ROB CARUSO ISO ADMIN. MOTION OF NON-PARTY NETFLIX, INC.
                                  TO SEAL TRIAL EXHIBITS
      Case 4:20-cv-05640-YGR Document 588-1 Filed 05/04/21 Page 2 of 3




 1 I, ROB CARUSO, declare as follows:

 2 1.        I am currently the Vice President, Device Partner Engagements at Netflix, Inc. (“Netflix”).

 3 I have worked for Netflix since 2013. My responsibilities include managing revenue sharing

 4 agreements with companies that manufacture devices that allow viewers to access Netflix content

 5 (such as smart TVs, smart TV devices, and tablets). My responsibilities with respect to the

 6 partnership between Apple and Netflix include management of activities related to integration and

 7 performance of the Netflix service on Apple devices.

 8 2.        I submit this Declaration in support of Netflix’s motion to seal portions of the following

 9 documents produced by Apple, Inc. that Epic Games, Inc. has listed on its trial exhibit list: PX-

10 0197 [APL-APPSTORE-06015804]; PX-2140 [APL-APPSTORE-06737767].

11 3.        Those documents contain sensitive financial and business information about Netflix’s
12 customer base, including certain performance metrics relevant to Netflix’s revenue. This

13 information is competitively sensitive and can influence Netflix’s negotiations with potential

14 business partners. For this reason, Netflix generally does not share information with other

15 potential business partners or the general public. Netflix therefore derives economic value in

16 keeping this information private from Netflix’s competitors, business partners, or the general

17 public.

18 4.        The information in these exhibits was shared with or known to Apple pursuant to

19 confidentiality agreements between Netflix and Apple. At the time these records were created in

20 2018, Netflix and Apple had in place a Data and Service Integration Agreement (dated August 31,

21 2015) that contained a provision to maintain one another’s confidential information. Based on my

22 experience at Netflix and personal knowledge of Netflix’s dealings with Apple, the sensitive

23 business and financial information in the exhibits was shared with an expectation that Apple

24 would keep it confidential.

25 5.        To my knowledge, the confidential information discussed above is not publicly known and

26 Netflix proactively seeks to protect this confidential information from disclosure.
27           I declare under the penalty of perjury under the laws of the United States of America that

28           the foregoing is true and correct.
                                                               Case No. 4:20-cv-05640-YGR-TSH
             DECLARATION OF ROB CARUSO ISO ADMIN. MOTION OF NON-PARTY NETFLIX, INC.
                                    TO SEAL TRIAL EXHIBITS
        Case 4:20-cv-05640-YGR Document 588-1 Filed 05/04/21 Page 3 of 3




 1 //

 2 //
                               
 3 Executed on May 4, 2021 at ____________________.

 4

 5
                                           By:
 6                                               ROB CARUSO
                                                 Vice President, Device Partner Engagements,
 7
                                                 Netflix, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                              -2-              Case No. 4:20-cv-05640-YGR-TSH
             DECLARATION OF ROB CARUSO ISO ADMIN. MOTION OF NON-PARTY NETFLIX, INC.
                                    TO SEAL TRIAL EXHIBITS
